Per Curiam.

This was an action of assumpsit on a charter party; and the plaintiff claims freight for as much mahogany, fustic, and lignum vites, as could reasonably be carried in the hull of the schooner Jane; and the defendant contends that, by the terms of the contract, he was bound only to pay at the rate of 40 dollars per 1,000 feet, for mahogany, and 10 dollars per ton, for fustic and lignum vitae actually laden on board the vessel: that it was optional with him (the defendant) to put as much, or as little, on board as he pleased ; and that the amount of freight was to be according to the quantity put on board, and not according to the capacity of the vessel.
*332There was, also, a motion in arrest of judgment; but the want of special averments in the declaration, (if any such defect,) is cured by the verdict.
The only real question is upon the legal import of the contract.
The jury allowed the plaintiff’s full claim for freight according to the capacity of the hull of the vessel, the defendant having laden her in part only ; and we are clearly of opinion, that they adopted the true construction of the contract. The plaintiff is, accordingly, entitled to judgment upon the verdict.
Judgment for the plaintiff.